 In the Matter Of MID-Co GASOLINE COMPANYandINTERNATIONALASSOCIATION OF MACHINISTSCase No. 16-C-1468SUPPLEMENTAL FINDINGSCONCLUSIONS AND RECOMMENDATIONOctober 10, 194.9On July 30, 1948, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order in this case,' in which itfound that Mid-Co Gasoline Company, herein called the Respondent,had engaged in and was engaging in certain unfair labor practicesaffecting commerce, and ordered the Respondent to cease and desisttherefrom and take certain affirmative remedial action.The Board thereafter petitioned the United States Court of Appealsfor the Fifth Circuit to enforce its order against the Respondent.OnFebruary 16, 1949, the court handed.down its opinion, remanding thecase to the Board for "the taking of such further evidenceas is avail-able and relevant" with respect to the Respondent's business; anddirected the Board "to make further findings of fact and conclusionsof law thereupon." 2On April 13, 1949, the Board issued an order reopening the record,remanding the proceeding to its Regional Director for the SixteenthRegion for the purpose of conducting a hearing to receive further evi-dence in accordance with the court's opinion, and authorizing theRegional Directorto issue anotice of such further hearing.TheRegionalDirector issued a notice of hearing on May 3, 1949.On June 10, 1949, all the parties to this proceeding, beingdesirousof obviating the necessity of a formal hearing, entered into a stipula-tion of fact and agreed that the Board may make suchfindings asit deems necessaryand justified by the record previously made hereinand on the aforesaid stipulation.The parties expresslywaived anyright to any further hearing before the Board.The stipulation ishereby accepted and made a part of the record herein.1 78 N. L.R. B. 740.2172 F. 2d 974.86 N. L.R. B., No. 62.448 MID-CO GASOLINE COMPANY449Pursuant to the remand by the United States Court of Appeals forthe Fifth Circuit and upon consideration of the entire record in theproceeding, the Board makes the following :SUPPLEMENTAL FINDINGSWith respect to the factors on which additional evidencewas served,the record shows :1.Lone Star uses dry natural gas and casingheadgas, as well asresidue gas, in its operations.All three types of gas are interchange-able and commingled, no particular type of gas being necessary forLone Star's operations.During the year 1946, Lone Star sold to con-sumers inDallas, Texas, 16,797,847 M cubic feet of all types of gas, ofwhich amount 5.04 percent was delivered by Mid-Co.During theyear 1946, Mid-Co sold 2,018,601 M cubic feet of gas to Lone Star, ofwhich amount 38 percent was used by Lone Star for Dallasconsumersand the remaining percentage was used elsewhere in Texas.2.On a daily basis, the capacity of Lone Star's pipelines, fromthe Cayuga Field I to Dallas is 165,552 M cubic feet.On a similarbasis, 251,926 M cubic feet of gas is available in the Cayuga Field.3.On a daily basis, 5,311 M cubic feet of gas is deliverable by Mid-Co through existing connections to Lone Star's pipe lines.4.All gas delivered by Lone Star to industrial consumers in Dallasis a combination of two or more types of gas. If Mid-Co ceased itsoperations, Lone Star could secure an adequate substitute of gas fromTexas sources without interference with the practical, reasonable, andeconomical operation of its business.Lone Star's available supply inthe Cayuga Field, during the year 1946, could have been decreased by86,374 TAI cubic feet before it would have experienced interference withIn our prior Decision and Order(78 N. L.R. B. 740),the Board found as follows:Mid-Co Gasoline Company,a Texas corporation,operates at Malakoff,Texas, anatural gasoline plant and a small refinery which process natural gas into natural andwhite gasoline,butane, kerosene,kerosene distillate,fuel oil,and residue gas.TheEmployer annually purchases raw materials valued at over$100,000 from various oiland gas producers,all located within the State of Texas.It annually sells and.deliversover$300,000 worth of refined products to petroleum and refining companies withinthe State,which companies,in turn, sell said products locally.During a similarperiod, it sells a small portion of residue gas to the Athens Natural Gas Company,which supplies the fuel gas needs of the town of Athens,Texas ; in addition,it deliversthe remainder of the residue gas to pipe line gathering system of the Lone Star GasCompany, a public utility company which is itself engaged in interstate commerce.During the year 1946,the Lone Star Gas Company purchased from the Employer2,018,601 cubic feet of residue gas, valued at over $1.00,000.This gas, which wasthus intermingled with gas purchased from refiners,was sold by the Lone Star GasCompany in the city of Dallas,Texas,to interstate carriers,and to other consumers,whose operations admittedly affect interstate commerce.The record in that proceeding also showed that aside from the Cayuga Field, where theRespondent's plant is located, Lone Star also obtained gas from a source of supply in theState of Oklahoma.*Mid-Co's operations are in the Cayuga Field.The record also refers to Mid-Co's opera-tions as the Malakoff Field.Malakoff,Texas, is thepost-office address of Mid-Co. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe practical,reasonable,and economic operation of its business.'Other gas is available in the Cayuga Field in sufficient quantities toreplace the gas received from Mid-Co, "and nothing would be requiredof Lone Star to obtain such additional supply other than the openingof valves to allow thegas to flowinto its gathering system in theCayuga Field."5.The .pipe lines throughwhichMid-Co obtains its supply ofnatural gas and through which it delivers its residue gas to LoneStar are not owned or controlled by Lone Star,and such lines wouldnot be available to Lone Star in the event Mid-Co ceased operations.6.(a)During 1946, the total sales by Lone Star to all of its con-sumers in Dallas amounted to $6,829,532,of which amount $224,710,or 3.3 percent,represented sales to 12 specific consumers engaged inbusinesses affecting interstate commerce.(b)During 1946,the total sales by Lone Star to all its consumersin the State of Texas amounted to $24,494,585,of which amount 0.92-percent(ninety-two hundredths of 1 percent)represented sales tothe 12 specific consumers.(c)There is no evidence to show what"proportion of the sale ofgas [by Lone Star]to interstate consumers within the city of Dallasbore to the total gas received during the same period of time from theState of Oklahoma."7. (a) During 1946, in the absence of the supply of gas furnishedby Mid-Co, Lone Star had sufficient gas lines running from CayugaField to Dallas, together with lines supplying gas from other sources,to have metthe requirements of its Dallas customers.(b)During 1946, there was no difference between the cost per M-cubic feet of gas supplied by Mid-Co and gas supplied from other,sourceswithin theCayuga Field.8.Of Lone Star'sgas requirements in 1946 for Dallas users, 4.97percent was received from Oklahoma; 27.19 percent from CayugaField, exclusive of Mid-Co; and 5.04 percent from Mid-Co.The re-mainder of the gas supplied to Dallas users was produced from other.sources in Texas.9. (a) During 1946, the average cost to Lone Star of gas receivedfrom Oklahoma was 5.18 cents per M cubic feet in the field, and thecost of gas received from Mid-Co was 6 cents per M cubic feet at theplant.(b) If Mid-Co should cease its operations,itwould not be possiblefor Lone Star to call more.heavily on the Oklahoma supply of gas,because all of the Oklahoma gas is now being transported.ConclusionsWe are here concerned with the effect of the Respondent's intrastateresidue gas operations on interstate commerce, as defined by the Act. MID-CO GASOLINECOMPANY451Under existing circumstances, a stoppage of the Respondent's gas pro-duction would directly and immediately increase over 5 percent theamount of gas needed by Lone Star from other sources for distribu-tion to its Dallas consumers, including the Western Union TelegraphCo., certain interstate railroad carriers, and 12 named industrial userswhose businesses affect commerce within the meaning of the Act. ,, Inview of the fact that the Respondent regularly supplies a portion ofthe gas used and needed by business affecting interstate commerceand that the Respondent's contribution to the supply enables thesebusinesses to operate and function in their normal manner, we findthat a labor dispute at the Respondent's plant would affect commerce.In determining whether or not this effect on commerce is substantialenough to warrant application of the Act, we have considered thefact that the Respondent's contribution to the total gas supply is rela-tively small.However, since, under existing circumstances the Re-spondent's contribution, whether it be small or large, is necessary tofulfill the gas requirements of business affecting commerce, we findthat the Respondent's business substantially affects commerce. In anyevent, the effect of the Respondent's unfair labor practices on inter-state commerce "is not to be determined by confining judgment to thequantitative effect of the activities immediately before the Board.Appropriate for judgment is the fact that the immediate situation isrepresentative of many others . . ., the total incidence of which,if left unchecked may well become far-reaching in its harm to com-merce." 5This principle is particularly applicable here, where we are seekingto protect businesses affecting interstate commerce from injury re-sulting from a stoppage or diminution of their normal gas require-ments, which are satisfied by the pooling of gas from a number ofsuppliers.In our opinion, for purposes of the Act, it makes littledifference whether, for physical or economic reasons, Lone Star ob-tains its gas from a number of different suppliers, like the Respondent,or from a single supplier.The business of supplying gas to LoneStar, regardless of the number of entities involved and the proportionsupplied by each, must be viewed as a single integrated operation.To protect the commerce which is substantially affected by the totalsupply of gas, we find it necessary to assert jurisdiction over the labordispute with the Respondent, whose contribution to the total supplyof gas is representative of other suppliers.Otherwise, if Lone Starobtained its supply of gas rateably from 20 different small supplierslike the Respondent and the contribution of each were deemed trivialin isolation, the entire supply of gas could be obstructed by separatePolish National Alliance v.N. L. R.B., 322 U.S. 643, 648. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor disputes among its suppliers and the resultant effect on commercewould remain unremedied.Moreover, we are convinced that the assertion of jurisdiction overthe Respondent would tend to assure the continuity of operation ofother suppliers to Lone Star.The record shows that the Respond-ent as well as other suppliers operate in the Cayuga oil field. Ittherefore follows that all employees in that field have a close com-munity 'of interest with respect to wages, hours, and working condi-tions.Experience has demonstrated that strikes are frequently spon-taneous and contagious and it is reasonable to believe that under thecircumstances here present a strike or labor dispute at the Respond-ent's operation, arising over its refusal to bargain, could well lead tosimilar disturbance at the Cayuga operations of other Lone Starsuppliers.6Finally, we have considered the conclusionary testimony that in theevent the Respondent ceased supplying gas, Lone Star could securean equivalent supply from other sources in the Cayuga Field by open-ing its values.In this connection it is noted that the record fails todisclose the relationship of this substitute gas supply to other gaswhich flows in commerce or to other businesses affecting commerce.In any event, it is well settled by the highest authority that the avail-ability of a substitute arrangement is not material, as a matter of law,to the issue of jurisdiction.7Lone Star, in the operation of its busi-ness affecting commerce, has determined that its supply of gas couldbest be obtained in part from the Respondent and "any outside actthat would compel [it] to change [its] mode of operation would affectsuch business." 8On the basis of the entire record, we find that the Respondent'sunfair labor practices affect commerce within the meaning of the Actand that it would best effectuate the policies of the Act to assertjurisdiction in this case.RECOMMENDATIONThe National Labor Relations Board respectfully recommends tothe United States Court of Appeals for the Fifth Circuit that theBoard's Order of July 30, 1948, be enforced.MEMBERS MURDOCK. and GRAY took no part in the consideration ofthe above Supplemental Findings, Conclusions, and Recommendation.6SeeN. L. R. B.v. Jones & Laughlin Steel Corporation,301 U.S. 1, 42.IN. L. R. B. v. Bradford Dyeing ,Association,310 U.S. 318, 326;J.L. Brandeis andSonsv.N. L. R. B.,142 F. 2d 977, 980 (C. A. 8), cert.denied 323U. S. 751.8PuebloGas and FuelCo. V. N. L.R. B.,118 F. 2d 304, 306.